Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 22 September 1769
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Sir,
London, Sept. 22. 1769
With this you will receive some Sheets of the Piece now printing, and which I am promis’d shall be finish’d in a few Days. I am afraid it is not so correct as it should be; But as I have been advis’d not to publish it till next Month, most of our Gentry being yet out of Town, there will be time for you to send me the Errata which may be printed at the End.

I send you also Dr. Priestly’s Essay on the first Principles of Government lately published, in which you will find some [missing] and free Sentiments.
I wrote to you two or three Weeks since by M. Lettsom a Quaker Physician, recommending him to your Civilities. I can now only add, (with my best Respects to good Madame Dubourg) that I am as ever, Dear Sir, Your affectionate Friend, and most obedient humble Servant.
B Franklin
Be so good as to present my respectful Compliments to M. Beaumont, for whom I have the highest Esteem, and to Mr. Dupont. Please to acquaint the latter, that Dr. Templeman had done nothing in the Subscriptions, the Society having been in Vacance; and the good Gentleman, is, I am afraid, now dying.
M. Dubourg
